Title: To Benjamin Franklin from Silas Deane, 24 December 1779
From: Deane, Silas
To: Franklin, Benjamin


Dear Sir.
Wms.Burg Virginia. 24th. Decr. 1779
I am now waiting here for a Passage for France and hope to embark in Two or Three Weeks in the Fendant, a Twenty four Gun Ship commanded by the Marquiss De Vaudreuil, by way of Martinico. Your Daughter and Family were in good health, when I left Philadelphia.— We are now alarmed here with Accounts from New York of an Invasion of this, and the other Southern States, this Winter, & that an Embarkation has actually taken place for that purpose, & may be, soon expected to arrive; should this be the case, I shall be detained beyond what I proposed, or expected, but I rely much on The Season of the Year to obstruct their designs in this Way, for We are not in the Southern States so well prepared to oppose them, as I wish We were; The command of this Bay by Sea will give them many Advantages, but I rely much on the severity of the Weather to prevent their Attempt. I beg You will do me the honor to present my most sincere Respects to Monsr. Chaumont, Monsr Grand & Freinds, & to beleive Me ever with the greatest Attachment Dear sir Your most Obedient & Very Humle. Servt.
Silas Deane
I pray You to forward the inclosed to Dr. Bancroft—
His Excellency Benja. Franklin Esqr.

 Notation: S. Deane 24 Dec. 1779